DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-8 are pending.
Claims 1 and 5-8 are rejected.
Claims 2-4 are canceled.

Response to Amendment
Claim Rejections - 35 USC § 103
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016143624, which is equivalent to US 2018/0040821 A1) in view of Tamaru et al. (JP 2011-057990 A) is withdrawn due to the amendment to claim 1 requiring each of X1, X2 and X3 to be independently selected from an oxygen atom or a sulfur atom and the cancellation of claims 2-4, filed April 1, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide a written description of the newly claimed general formula (A)

    PNG
    media_image1.png
    230
    250
    media_image1.png
    Greyscale
The only formula (A) disclosed in the instant specification is the following in paragraph [0050]: 
    PNG
    media_image2.png
    32
    577
    media_image2.png
    Greyscale

In addition with respect to a triarylborane, the specification only disclosed a triarylborane of General formula (1) or General formula (2) having the substituents R1-R3 (see paragraphs 0025-0026 and 0029-0030).  The specification does not provide a written description of substituents R4-R9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (WO 2017/092508 A1, which is equivalent to US 2018/0366653 A1).
He et al. disclose an organic borane complex comprising a complex formed by reacting a triarylborane having the claimed general formula (A) with a heteroaryl compound as required by claim 1 (entire disclosure, in particular paragraphs 0022-0028 and 0060, pages 19-21, 23, 26, 28, 32, 33, 35-36, and claims 19 and 25). He et al. disclose a composition comprising the organic borane complex according to claim 1 as required by claim 5 (paragraphs 0069-0073, 0099-0110 and claims 29-33). He et al. disclose an organic electroluminescent element having an organic functional layer comprising the organic borane complex according to claim 1 (paragraphs 0113-0122 and claims 34-37) as required by claim 6. He et al. disclose an organic borane complex according to claim 1, wherein the substituents include those disclosed in claim 7 (paragraphs 0028 and 0035-0036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (JP 2011-057990 A) in view of Tai et al. (“Theoretical Design of π-Conjugated Heteropolycyclic Compounds Containing a Tricoordinated Boron Center”, The Journal of Physical Chemistry C, July 2013, Vol. 112, pp. 14999-15008) in view of.
Tamaru et al. disclose an organic electroluminescence element containing a boron compound as the light emitting material (see paragraphs 0001, 0015, 0018-0025).  The boron compound is complexed with trimethylamine, pyridine or pyrrole, so that the boron compound is stabilized (see paragraphs 0035 and 0036).  
Tamaru et al. differ from the claimed invention in that Tamaru et al. do not disclose use of the claimed triarylborane compound having general formula (A) as the boron compound in their complex.
Tai et al. disclose a triarylborane compound having a structure represented by the claimed formula (A) for use in an organic electronic devices, such as organic light emitting diodes (OLEDs) (abstract, introduction, figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the boron compound of Tai et al. could be complexed with trimethylamine, pyridine or pyrrole, as taught by Tamaru et al., since Tamaru et al., has shown that a boron compound complexed with trimethylamine, pyridine or pyrrole is suitable for use as the light emitting material in an organic electroluminescence element.  The ordinary skilled artisan would have been motivated to complex the triarylborane compound of Tai et al. with trimethylamine, pyridine or pyrrole in order to further increase the stability of the triarylborane compound.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699